Citation Nr: 1202350	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty from January 1959 to January 1979.  

This case comes before the Board of Veterans' Appeals on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran is shown to be in need of regular aid and attendance by reason of service-connected disability.    


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to special monthly compensation based on the need for regular aid and attendance.  It is argued that he is unstable and cannot ambulate without a cane, that he often falls, that he cannot bathe himself, and that he requires assistance for bathing.  See Veteran's appeal, received in December 2008.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The critical question to be determined in this case is whether the Veteran's service-connected disability has resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  

Service connection is currently in effect for posttraumatic stress disorder, evaluated as 50 percent disabling, diabetes mellitus, type 2, evaluated as 40 percent disabling, peripheral neuropathy of the right lower extremity, evaluated as 40 percent disabling, peripheral neuropathy of the left lower extremity, evaluated as 40 percent disabling, peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling, peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling, degenerative joint disease of the left knee, status post operative meniscectomy, evaluated as 10 percent disabling, excision perirectal fistula, , evaluated as 0 percent disabling, and erectile dysfunction, evaluated as 0 percent disabling.  The Veteran's combined rating is 100 percent.   

Based on its review of the record, the Board concludes that the criteria have been met.  In September 2007, the Veteran filed his claim.  The medical evidence includes VA and non-VA reports, dated between 2007 and 2009.  Private treatment reports from the Parkland Health Clinic, dated in 2007, show a number of treatments for both service-connected and nonservice-connected disorders.  These reports note that the Veteran had recently been treated twice before for his symptoms, that he was noncompliant with his medications and CPAP machine, and that, "He goes home and is not able to take care of himself and he comes back."  

A report ("Medical Statement for Consideration of Aid and Attendance"), from E.D., M.D., dated in December 2007, states that the Veteran must use a cane, walker, or wheelchair, that he cannot lift his feet more than four inches, that he needed assistance to bathe and attend to his hygienic needs, that he could not leave home without assistance.  In response to the question "In your opinion, are there other pertinent facts which would show the claimant's need for aid and attendance?" the physician stated that the Veteran had inter alia poorly-controlled diabetes mellitus type 2, chronic leg problems, and bipolar disease, and that he lived alone with a significant health history.  

In another statement from Dr. E.D., also dated in December 2007, he states that the Veteran has a number of both service-connected and nonservice-connected disorders.  Dr. E.D. states the following: the Veteran cannot bathe without assistance.  He has fallen twice in the last three months.  He is unable to walk without a cane, walker, or wheelchair, depending upon the distance.  He is housebound and unable to live alone.  He presently resides with one of his sons who looks after him.  In a June 2008 statement, Dr. E.D. reports that the Veteran had severe diabetes mellitus, chronic obstructive pulmonary disease, and sleep apnea, that he used a wheelchair, that he was homebound, and that he depended on others for hygiene and dressing, and required aid and attendance.  

Reports from the Madison Medical Center, dated in September 2007, show that the Veteran was admitted for treatment after a fall at his home, with admitting and discharge diagnoses of both service-connected and nonservice-connected disabilities.  The service-connected disabilities were noted to be diabetes mellitus type 2, and history of PTSD. The reports note that he had recurrent falls at home, and that he had not been taking care of himself at home "and leaving off certain recommendations of diabetes care."  They note that his son had been checking on him on occasions, and that "maybe he could live independently with assistance from home health and also family members who can watch him closely."  He ambulated with a wheeled walker and fatigued easily and his legs were slightly wobbly upon ambulation of 50 feet.  He had severe neuropathy of the bilateral feet.  His short and long-term memories were somewhat impaired.  He required moderate assistance for bathing, dressing, and toileting.  

Reports from the Madison Physical Therapy Center, dated in 2007, note severe numbness of the bilateral legs from over ten years of neuropathy, that he cannot drive, that he has significantly impaired proprioception and balance, and that he was at significant risk for falling.  

A VA "aid and attendance of housebound" (A&A) examination report, dated in April 2008, shows that the Veteran stated that he could not take care of himself, and that he lived with his son and his family.  The Veteran reported that he could not drive, but that he could dress himself and get himself to the bathroom.  He had home health care services who helped him with shaving and bathing.  He stated that he could feed himself; he did not do cooking or cleaning.  On examination, his gait had instability and stiffness, and was unsteady.  There was sensory impairment with monofilament testing in the lower extremities, characterized as severe neuropathy, and there was moderate neuropathy of the hands.  

VA progress notes, dated in 2009, show medication review and assessment for a number of disorders, to include diabetes mellitus, with use of insulin.  

In summary, the evidence shows that the Veteran has poorly-controlled diabetes mellitus type 2, and severe peripheral neuropathy of his lower extremities, as well as moderate neuropathy of the hands, and impaired memory.  He must use a cane, walker, or wheelchair, depending upon the distance involved.  He is shown to have fallen at home a number of times, and private hospital records state that he was not taking care of himself at home, to include "leaving off certain recommendations of diabetes care."  There is medical evidence of record to show that he cannot lift his feet more than four inches, that he needed assistance to bathe and attend to his hygienic needs, and that he requires aid and attendance.  To the extent that he is shown to have several severe nonservice-connected disabilities, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance are shown to have been met.  

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.  

As a final matter, on November 9, 2000, the President signed into law the VCAA, which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well- grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. § 5107  note (Effective and Applicability Provisions).  The Board notes that in a letter, dated in October 2007, VA fulfilled its re-defined notice requirements as they pertain to the Veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In any event, the Board finds that any failure in the duty to assist could be no more than harmless error, inasmuch as the Board has determined that a full grant the benefit sought on appeal is warranted.  


ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the award of monetary benefits. 

The claim for special monthly compensation at the housebound rate is moot, and is dismissed. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


